PER CURIAM.
We agree with the appellant that the first and third guidelines departure reasons given by the sentencing judge are invalid. However, the second reason which refers to an escalating course of criminal conduct has been approved as a permissible reason for departing from a guidelines recommendation. See Keys v. State, 500 So.2d 134 (Fla.1986) and Baker v. State, 530 So.2d 402 (Fla. 1st DCA 1988).
Accordingly, we affirm the appellant’s judgments and sentences. Section 921.-001(5), Florida Statutes (1987).
SCHOONOVER, C.J., and RYDER and CAMPBELL, JJ., concur.